Citation Nr: 0919016	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-20 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for Churg-Strauss syndrome 
(claimed as a blood disorder), to include as secondary to 
service-connected asbestosis.


REPRESENTATION

Appellant represented by:	VVNW and the Veterans 
Coalition


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to 
December 1955.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
New York, New York Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for Churg-Strauss syndrome as secondary to 
asbestosis.

This matter was previously remanded by the Board in April 
2007 and October 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its October 2008 remand, the Board ordered the Agency of 
Original Jurisdiction to refer the Veteran's claims folder to 
an examiner with appropriate expertise in order for the 
examiner to review and then opine whether the Veteran's 
Churg-Strauss syndrome was as likely as not caused by the 
Veteran's military service.

The record reflects that in November 2008, the Veteran's 
claims folder was reviewed by a VA specialist in hematology 
and medical oncology.  This specialist stated that Churg-
Strauss syndrome is most likely due to an autoimmune process.  
This specialist recommended that the Veteran's medical 
records be examined by a pulmonology, allergy, immunology, or 
rheumatology specialist.  However, the Veteran's claims 
folder was returned to the Board without review by any of the 
recommended specialists.  The duty to assist requires that 
the Veteran's records be reviewed by one of the recommended 
specialists for an opinion.  See 38 C.F.R. § 3.159(c)(4) 
(2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran's claims file, including a 
copy of this REMAND, is to be referred to 
an examiner with appropriate expertise in 
immunology.  If such a physician is 
unavailable, the medical records should be 
examined by a physician with appropriate 
expertise in pulmonology, allergy, or 
rheumatology.  The examiner should note in 
the examination report that he or she has 
reviewed the claims folder.  Based on a 
review of the claims folder, which is 
specifically to include the May 2008, and 
November 2008 VA examination reports, the 
examiner should express an opinion as to 
(1) the nature of any current Churg-
Strauss syndrome, and (2) whether it is at 
least as likely as not (whether there is a 
50 percent chance or more) that any such 
disorder was caused by the Veteran's 
service, including any likely exposure to 
industrial solvents during service on a 
Naval vessel from April 1952 to November 
1955 as a Fireman and Machinist's Mate, or 
is otherwise etiologically related to the 
Veteran's period of service in any way.  
An examination of the Veteran should be 
scheduled if the examiner deems it to be 
necessary.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
set forth.  The report of the examination 
should be associated with the claims 
folder.

2.  Upon completion of the above requested 
development reconsider the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, the Veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



